Exhibit 10.2

EXECUTION COPY

CONFIDENTIAL

STOCK PURCHASE AND ISSUANCE AGREEMENT

THIS STOCK PURCHASE AND ISSUANCE AGREEMENT (“Agreement”) is made and entered
into as of September 30, 2013 (the “Effective Date”), by and among Oragenics,
Inc., a Florida corporation (the “Company”) and Intrexon Corporation, a Virginia
corporation (“Intrexon”).

A. Subject to the terms and conditions set forth in this Agreement and pursuant
to applicable exemptions from registration under the Securities Act of 1933, the
Company desires to issue and sell to Intrexon, and Intrexon desires to purchase
from the Company shares of the Company’s common stock, par value $0.001 per
share (“Common Stock”) as set forth herein;

B. Concurrently with the execution of this Agreement, the Company is entering
into an Exclusive Channel Collaboration Agreement with Intrexon (the “Channel
Agreement”), pursuant to which Intrexon is licensing the rights to certain
technology to the Company; and

C. In consideration of Intrexon’s license to the Company under the Channel
Agreement, the Company has agreed to issue to Intrexon certain shares of the
Company’s Common Stock in accordance with the terms and conditions of the
Channel Agreement and this Agreement.

NOW THEREFORE, in consideration of the mutual covenants contained in this
Agreement and for other good and valuable consideration, the receipt of which is
hereby acknowledged, the Company and Intrexon hereby agree as follows:

SECTION 1. PURCHASE AND SALE OF SHARES; AUTHORIZATION OF ISSUANCE OF SHARES.

1.1 Purchase and Sale of Shares. Upon the terms and subject to the conditions
set forth herein, the Company agrees to sell, and Intrexon agrees to purchase,
1,300,000 shares of Company common stock (the “Private Placement Shares”) at a
cash price per share of $3.00 for a total purchase price of $3,900,000 (the
“Purchase Price”).

1.2 Issuance of Technology Access Fee Shares. Subject to the terms and
conditions of the Channel Agreement and this Agreement, the Company has
authorized the issuance to Intrexon of 2,000,000 shares of the Company’s Common
Stock, ( the “Technology Access Fee Shares”) at the Closing (as hereinafter
defined).

1.3 Issuance of Shares upon Achievement of Commercialization Milestone Event.

Subject to the terms and conditions of this Agreement and the Channel Agreement,
upon the first attainment of Commercialization Milestone Event (as defined in
the Channel Agreement), the Company has agreed to make certain milestone
payments (each a “Milestone Payment” and together “Milestone Payments”), at the
Company’s option either in the form of shares of Company Common Stock (based
upon the Fair Market Value of the shares). In the event that the Company so
elects to pay any one or more of the Milestone Payments in shares of Company
Common Stock instead of in cash the terms of this Section 1.3 shall govern.

(a) In the event that the Company so elects in accord with Section 5.2 of the
Channel

 

1



--------------------------------------------------------------------------------

EXECUTION COPY

CONFIDENTIAL

 

Agreement to pay a Milestone Payment due for the first attainment of a Phase II
Milestone Event (as defined in the Channel Agreement) in shares of Company
Common Stock, then Company shall issue to Intrexon, in accord with Sections 2.4
and 2.5 hereof, that number of shares of Company Common Stock having a Fair
Market Value of two (2) million United States dollars ($2,000,000).

(b) In the event that the Company so elects in accord with Section 5.2 of the
Channel Agreement to pay a Milestone Payment due for the first attainment of a
Phase III Milestone Event (as defined in the Channel Agreement) in shares of
Company Common Stock, then Company shall issue to Intrexon, in accord with
Sections 2.4 and 2.5 hereof, that number of shares of Company Common Stock
having a Fair Market Value of five (5) million United States dollars
($5,000,000).

(c) In the event that the Company so elects in accord with Section 5.2 of the
Channel Agreement to pay a Milestone Payment due for the first attainment of an
Approval Milestone Event (as defined in the Channel Agreement) in shares of
Company Common Stock, then Company shall issue to Intrexon, in accord with
Sections 2.4 and 2.5 hereof, that number of shares of Company Common Stock
having a Fair Market Value of ten (10) million United States dollars
($10,000,000).

The number of shares of Common Stock to be issued under each of subsections
(a) through (c) of this Section 1.3 shall be rounded down to the nearest whole
share. The event giving rise to an issuance of shares under subsections
(a) through (c) of this Section 1.3 hereafter each generically shall be a
“Milestone Event” and together generically, the “Milestone Events.”

Defined terms not otherwise defined herein shall have the meaning set forth in
the Channel Agreement.

1.4 Determination of Fair Market Value for Milestones. “Fair Market Value” as
used in this Agreement with respect to the payments to Intrexon made under
Sections 1.3(a) through 1.3(c) means the value of the issued shares of Company’s
Common Stock using published market data of the share price for Company’s Common
Stock at the close of market on the business day immediately preceding the date
of public announcement of attainment of the Milestone Event in question.

SECTION 2. CLOSING AND DELIVERY

2.1 Purchase and Sale of Private Placement Shares. Subject to the terms and
conditions of this Agreement, and in reliance upon the representations,
warranties and agreements contained herein, the Company will sell, and Intrexon
will purchase, the Private Placement Shares for the Purchase Price. The Purchase
Price shall be paid by wire transfer of immediately available funds in
accordance with the Company’s written wire instructions

2.2 Issuance of Technology Access Fee Shares. Subject to the terms and
conditions of this Agreement, the Channel Agreement and in reliance upon the
representations, warranties and agreements contained herein, the Company will
issue to Intrexon the Technology Access Fee

 

2



--------------------------------------------------------------------------------

EXECUTION COPY

CONFIDENTIAL

 

Shares. The Parties agree that the consideration received by the Company
hereunder shall be the execution and delivery by Intrexon of the Channel
Agreement which consideration is at least equal to the par value of the
Technology Access Fee Shares issued hereunder.

2.3 Closing. The Closing of the Private Placement Shares and the Technology
Access Fee Shares shall occur simultaneously with the execution of this
Agreement and the Channel Agreement remotely via the exchange of documents and
signatures (the “Closing”).

2.4 Milestone Event Closings. In the event shares are to be issued in the case
of the achievement of a Milestone Event, closing for the respective Milestone
Payment shall occur on the earlier of (i) the thirtieth day following the
respective triggering Milestone Event as set forth in sections 1.3(a) through
1.3(c) above, and (ii) such other date as Intrexon and the Company may agree
(singularly, a “Subsequent Closing,” or collectively, the “Subsequent
Closings”).

2.5 Delivery of the Shares. Promptly following the Closing or any Subsequent
Closing, the Company shall deliver to Intrexon certificate(s) representing the
shares required to be issued at the Closing or respective Subsequent Closing,
registered in the name of Intrexon.

SECTION 3. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

Subject to and except as set forth in the SEC Documents, the Company hereby
represents and warrants to Intrexon as of the date hereof as follows:

3.1 Organization, Good Standing and Power. The Company is a corporation duly
incorporated, validly existing and in good standing under the laws of the State
of Florida and has the requisite corporate power to own, lease and operate its
properties and assets and to conduct its business as it is now being conducted
and as described in the reports filed by the Company with the Securities and
Exchange Commission (the “Commission”) pursuant to the reporting requirements of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”), since the
end of its most recently completed fiscal year through the date hereof,
including, without limitation, its most recent report on Form 10-Q. The Company
does not have any subsidiaries other than those identified in its most recent
report on Form 10-Q. The Company is qualified to do business as a foreign
corporation and is in good standing in every jurisdiction in which the nature of
the business conducted or property owned by it makes such qualification
necessary, except for any jurisdiction(s) (alone or in the aggregate) in which
the failure to be so qualified will not have a Material Adverse Effect. For the
purposes of this Agreement, “Material Adverse Effect” means any effect on the
business, operations, properties or financial condition of the Company that is
material and adverse to the Company, taken as a whole, and any condition,
circumstance or situation that would prohibit the Company from entering into and
performing any of its obligations hereunder.

3.2 Authorization; Enforcement. The Company has the requisite corporate power
and authority to enter into and perform this Agreement and to issue the shares
in accordance with the terms hereof. The execution, delivery and performance of
this Agreement by the Company and the consummation by it of the transactions
contemplated hereby have been duly and validly authorized by all necessary
corporate action, and no further consent or authorization of the Company, its
board of directors or stockholders is required. When executed and delivered by
the

 

3



--------------------------------------------------------------------------------

EXECUTION COPY

CONFIDENTIAL

 

Company, this Agreement shall constitute a valid and binding obligation of the
Company enforceable against the Company in accordance with its terms, except as
such enforceability may be limited by applicable bankruptcy, reorganization,
moratorium, liquidation, conservatorship, receivership or similar laws relating
to, or affecting generally the enforcement of, creditor’s rights and remedies or
by other equitable principles of general application. The Company’s board of
directors, at a meeting duly called and held, adopted resolutions approving the
transactions contemplated hereby, including the issuance of the Private
Placement Shares and the Technology Access Fee Shares.

3.3 Issuance of Shares. The shares to be issued and sold hereunder have been
duly authorized by all necessary corporate action and, when issued in accordance
with the terms hereof, will be validly issued, fully paid and nonassessable. In
addition, such shares will be free and clear of all liens, claims, charges,
security interests or agreements, pledges, assignments, covenants, restrictions
or other encumbrances created by, or imposed by, the Company (collectively,
“Encumbrances”) and rights of refusal of any kind imposed by the Company (other
than restrictions on transfer under applicable securities laws) and the holder
of such shares shall be entitled to all rights accorded to a holder of Common
Stock. As of the date hereof, there are 27,520,613 shares of the Company’s
Common Stock are issued and outstanding.

3.4 No Conflicts; Governmental Approvals. The execution, delivery and
performance of the Agreement by the Company and the consummation by the Company
of the transactions contemplated hereby do not and will not (i) violate any
provision of the Company’s Articles of Incorporation or Bylaws, each as amended
to date, (ii) conflict with, or constitute a default (or an event which with
notice or lapse of time or both would become a default) under, or give to others
any rights of termination, amendment, acceleration or cancellation of, any
agreement, mortgage, deed of trust, indenture, note, bond, license, lease
agreement, instrument or obligation to which the Company is a party or by which
the Company’s properties or assets are bound, or (iii) result in a violation of
any federal, state, local or foreign statute, rule, regulation, order, judgment
or decree (including federal and state securities laws and regulations)
applicable to the Company or by which any property or asset of the Company is
bound or affected, except for such conflicts, defaults, terminations,
amendments, acceleration, cancellations and violations as would not,
individually or in the aggregate, have a Material Adverse Effect. The Company is
not required under federal, state, foreign or local law, rule or regulation to
obtain any consent, authorization or order of, or make any filing or
registration with, any court or governmental agency in order for it to execute,
deliver or perform any of its obligations under this Agreement or issue and sell
the shares in accordance with the terms hereof (other than any filings, consents
and approvals which may be required to be made by the Company under applicable
state and federal securities laws, rules or regulations prior to or subsequent
to the Closing).

3.5 SEC Documents, Financial Statements. The Common Stock of the Company is
registered pursuant to Section 12(g) of the Exchange Act. During the year
preceding this Agreement, the Company has timely filed all reports, schedules,
forms, statements and other documents required to be filed by it with the
Commission pursuant to the reporting requirements of the Exchange Act (the “SEC
Documents”). At the times of their respective filing, all such reports,
schedules, forms, statements and other documents complied in all material
respects with the requirements of the Exchange Act and the rules and regulations
of the Commission promulgated thereunder. At the times of their respective
filings, such reports, schedules, forms,

 

4



--------------------------------------------------------------------------------

EXECUTION COPY

CONFIDENTIAL

 

statements and other documents did not contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary in order to make the statements therein, in light of the circumstances
under which they were made, not misleading. As of their respective dates, the
financial statements of the Company included in the SEC Documents complied in
all material respects with applicable accounting requirements and the published
rules and regulations of the Commission or other applicable rules and
regulations with respect thereto. Such financial statements have been prepared
in accordance with generally accepted accounting principles applied on a
consistent basis during the periods involved (except (i) as may be otherwise
indicated in such financial statements or the notes thereto or (ii) in the case
of unaudited interim statements, to the extent they may not include footnotes or
may be condensed or summary statements), and fairly present in all material
respects the consolidated financial position of the Company as of the dates
thereof and the results of operations and cash flows for the periods then ended
(subject, in the case of unaudited statements, to normal year-end audit
adjustments).

3.6 Accountants. Mayer Hoffman McCann P.C. whose report on the financial
statements of the Company is filed with the SEC in the Company’s Annual Report
on Form 10-K for the year ended December 31, 2012, were, at the time such report
was issued, independent registered public accountants as required by the
Securities Act of 1933 and the rules and regulations promulgated thereunder
(together, the “Securities Act”).

3.7 Internal Controls. The Company has established and maintains a system of
internal accounting controls sufficient to provide reasonable assurances that:
(i) transactions are executed in accordance with management’s general or
specific authorization; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles in the United States and to maintain accountability for
assets; (iii) access to assets is permitted only in accordance with management’s
general or specific authorization; and (iv) the recorded accountability for
assets is compared with existing assets at reasonable intervals and appropriate
action is taken with respect to any differences.

3.8 Disclosure Controls. The Company has established and maintains disclosure
controls and procedures (as such term is defined in Rules 13a-15 and 15d-15
under the Exchange Act). Since the date of the most recent evaluation of such
disclosure controls and procedures, there have been no significant changes in
internal controls or in other factors that could significantly affect internal
controls, including any corrective actions with regard to significant
deficiencies and material weaknesses. The Company is in compliance in all
material respects with all provisions currently in effect and applicable to the
Company of the Sarbanes-Oxley Act of 2002, and all rules and regulations
promulgated thereunder or implementing the provisions thereof.

3.9 No Material Adverse Change. Except as disclosed in the SEC Documents, since
June 30, 2013, the Company has not (i) experienced or suffered any Material
Adverse Effect, (ii) incurred any material liabilities, obligations, claims or
losses (whether liquidated or unliquidated, secured or unsecured, absolute,
accrued, contingent or otherwise) other than those incurred in the ordinary
course of the Company’s business or (iii) declared, made or paid any dividend or
distribution of any kind on its capital stock.

 

5



--------------------------------------------------------------------------------

EXECUTION COPY

CONFIDENTIAL

 

3.10 No Undisclosed Events or Circumstances. Except as disclosed in the SEC
Documents, since June 30, 2013, except for the consummation of the transactions
contemplated herein, to the Company’s knowledge, no event or circumstance has
occurred or exists with respect to the Company or its businesses, properties,
prospects, operations or financial condition, which, under applicable law, rule
or regulation, requires public disclosure or announcement by the Company but
which has not been so publicly announced or disclosed.

3.11 Litigation. No action, suit, proceeding or investigation is currently
pending or, to the knowledge of the Company, has been threatened in writing
against the Company that: (i) concerns or questions the validity of this
Agreement; (ii) concerns or questions the right of the Company to enter into
this Agreement; or (iii) is reasonably likely to have a Material Adverse Effect.
The Company is neither a party to nor subject to the provisions of any material
order, writ, injunction, judgment or decree of any court or government agency or
instrumentality. There is no action, suit, proceeding or investigation by the
Company currently pending or that the Company intends to initiate that would
have a Material Adverse Effect.

3.12 Compliance. Except for defaults or violations which are not reasonably
likely to have a Material Adverse Effect, the Company is not (i) in default
under or in violation of (and no event has occurred that has not been waived
that, with notice or lapse of time or both, would result in a default by the
Company under), nor has the Company received notice of a claim that it is in
default under or that it is in violation of, any indenture, loan or credit
agreement or any other agreement or instrument to which it is a party or by
which it or any of its properties is bound (whether or not such default or
violation has been waived), (ii) is in violation of any order of any court,
arbitrator or governmental body, or (iii) is or has been in violation of any
statute, rule or regulation of any governmental authority, including without
limitation all foreign, federal, state and local laws, applicable to its
business.

3.13 Intellectual Property

(a) To the best of its knowledge, the Company has entered into agreements with
each of its current and former officers, employees and consultants involved in
research and development work, including development of the Company’s products
and technology providing the Company, to the extent permitted by law, with title
and ownership to patents, patent applications, trade secrets and inventions
conceived, developed, reduced to practice by such person, solely or jointly with
other of such persons, during the period of employment by the Company except
where the failure to have entered into such an agreement would not have a
Material Adverse Effect. The Company is not aware that any of its employees or
consultants is in material violation thereof.

(b) To the Company’s knowledge, the Company owns or possesses adequate rights to
use all trademarks, service marks, trade names, domain names, copyrights,
patents, patent applications, inventions, know how (including trade secrets and
other unpatented and/or unpatentable proprietary or confidential information,
systems or procedures), and other intellectual property rights (“Intellectual
Property”) as are necessary for the conduct of its business as described in the
SEC Documents. Except as described in the SEC Documents, (i) to the knowledge of
the Company, there is no infringement, misappropriation or violation by third
parties of any such Intellectual Property; (ii) there is no pending or, to the
knowledge of the

 

6



--------------------------------------------------------------------------------

EXECUTION COPY

CONFIDENTIAL

 

Company, threatened action, suit, proceeding or claim by others against the
Company challenging the Company’s rights in or to any such Intellectual
Property; (iii) the Intellectual Property owned by the Company and, to the
knowledge of the Company, the Intellectual Property licensed to the Company has
not been adjudged invalid or unenforceable by a court of competent jurisdiction
or applicable government agency, in whole or in part, and there is no pending
or, to the knowledge of the Company, threatened action, suit, proceeding or
claim by others challenging the validity or scope of any such Intellectual
Property; (iv) there is no pending or, to the knowledge of the Company,
threatened action, suit, proceeding or claim by others against the Company that
the Company infringes, misappropriates or otherwise violates any Intellectual
Property or other proprietary rights of others, and the Company has not received
any written notice of such claim; and (v) to the Company’s knowledge, no
employee of the Company is the subject of any claim or proceeding involving a
violation of any term of any employment contract, patent disclosure agreement,
invention assignment agreement, non-competition agreement, non-solicitation
agreement, nondisclosure agreement or any restrictive covenant to or with a
former employer where the basis of such violation relates to such employee’s
employment with the Company or actions undertaken by the employee while employed
with the Company, in each of (i) through (v), for any instances which would not,
individually or in the aggregate, result in a Material Adverse Effect.

3.14 FDA Compliance.

(a) Except as described in the SEC Documents, the Company: (i) is in material
compliance with all statutes, rules or regulations applicable to the ownership,
testing, development, manufacture, packaging, processing, use, distribution,
marketing, labeling, promotion, sale, offer for sale, storage, import, export or
disposal of any product that is under development, manufactured or distributed
by the Company (“Applicable Laws”); (ii) has not received any FDA Form 483,
notice of adverse finding, warning letter, untitled letter or other
correspondence or notice from the U.S. Food and Drug Administration (the “FDA”)
or any other federal, state, local or foreign governmental or regulatory
authority alleging or asserting material noncompliance with any Applicable Laws
or any licenses, certificates, approvals, clearances, authorizations, permits
and supplements or amendments thereto required by any such Applicable Laws
(“Authorizations”), which would not, individually or in the aggregate, result in
a Material Adverse Effect; (iii) possesses all material Authorizations necessary
for the operation of its business as described in the SEC Documents and such
Authorizations are valid and in full force and effect and the Company is not in
material violation of any term of any such Authorizations; and (iv) since
January 1, 2010: (A) has not received notice of any claim, action, suit,
proceeding, hearing, enforcement, investigation, arbitration or other action
from the FDA or any other federal, state, local or foreign governmental or
regulatory authority or third party alleging that any product operation or
activity is in material violation of any Applicable Laws or Authorizations and
has no knowledge that the FDA or any other federal, state, local or foreign
governmental or regulatory authority or third party is considering any such
claim, litigation, arbitration, action, suit, investigation or proceeding;
(B) has not received notice that the FDA or any other federal, state, local or
foreign governmental or regulatory authority has taken, is taking or intends to
take action to limit, suspend, modify or revoke any material Authorizations and
has no knowledge that the FDA or any other federal, state, local or foreign
governmental or regulatory authority is considering such action; (C) has filed,
obtained, maintained or submitted

 

7



--------------------------------------------------------------------------------

EXECUTION COPY

CONFIDENTIAL

 

all material reports, documents, forms, notices, applications, records, claims,
submissions and supplements or amendments as required by any Applicable Laws or
Authorizations and that all such reports, documents, forms, notices,
applications, records, claims, submissions and supplements or amendments were
materially complete and correct on the date filed (or were corrected or
supplemented by a subsequent submission); and (D) has not, either voluntarily or
involuntarily, initiated, conducted, or issued or caused to be initiated,
conducted or issued, any recall, market withdrawal or replacement, safety alert,
post sale warning, “dear doctor” letter, or other notice or action relating to
the alleged lack of safety or efficacy of any product or any alleged product
defect or violation and, to the Company’s knowledge, no third party has
initiated, conducted or intends to initiate any such notice or action.

(b) Since January 1, 2010, and except to the extent disclosed in the SEC
Documents, the Company has not received any notices or correspondence from the
FDA or any other federal, state, local or foreign governmental or regulatory
authority requiring the termination, suspension or material modification of any
studies, tests or preclinical or clinical trials conducted by or on behalf of
the Company.

3.15 General Healthcare Regulatory Compliance.

(a) As used in this subsection:

(i) “Governmental Entity” means any national, federal, state, county, municipal,
local or foreign government, or any political subdivision, court, body, agency
or regulatory authority thereof, and any Person exercising executive,
legislative, judicial, regulatory, taxing or administrative functions of or
pertaining to any of the foregoing.

(ii) “Law” means any federal, state, local, national or foreign law, statute,
code, ordinance, rule, regulation, order, judgment, writ, stipulation, award,
injunction, decree or arbitration award or finding.

(b) The Company has not committed any act, made any statement or failed to make
any statement that would reasonably be expected to provide a basis for the FDA
or any other Governmental Entity to invoke its policy with respect to “Fraud,
Untrue Statements of Material Facts, Bribery, and Illegal Gratuities”, or
similar policies, set forth in any applicable Laws. Neither the Company, nor, to
the knowledge of the Company, any of its officers, key employees or agents has
been convicted of any crime or engaged in any conduct that has resulted, or
would reasonably be expected to result, in debarment under applicable Law,
including, without limitation, 21 U.S.C. Section 335a. No claims, actions,
proceedings or investigations that would reasonably be expected to result in
such a material debarment or exclusion are pending, or to the knowledge of the
Company, threatened, against the Company or any of its respective officers,
employees or agents.

(c) Each of the Company and, to its knowledge, its directors, officers,
employees, and agents (while acting in such capacity) is, and at all times has
been, in material compliance with all health care Laws applicable to the Company
or by which any of its properties, businesses, products or other assets is bound
or affected, including, without limitation, the federal Anti-kickback Statute
(42 U.S.C. § 1320a-7b(b)), the Anti-Inducement

 

8



--------------------------------------------------------------------------------

EXECUTION COPY

CONFIDENTIAL

 

Law (42 U.S.C. § 1320a-7a(a)(5)), the civil False Claims Act (31 U.S.C. §§ 3729
et seq.), the administrative False Claims Law (42 U.S.C. § 1320a-7b(a)), the
Health Insurance Portability and Accountability Act of 1996 (42 U.S.C. § 1320d
et seq.), the exclusion laws (42 U.S.C. § 1320a-7), the Food Drug and Cosmetic
Act (21 U.S.C. §§ 301 et seq.) (collectively, “Health Care Laws”). The Company
has not received any notification, correspondence or any other written or oral
communication from any Governmental Entity, including, without limitation, the
FDA, the Centers for Medicare and Medicaid Services, and the Department of
Health and Human Services Office of Inspector General, of potential or actual
material non-compliance by, or liability of, the Company under any Health Care
Laws.

(d) The Company is not a party to any corporate integrity agreements, monitoring
agreements, consent decrees, settlement orders, or similar agreements with or
imposed by any Governmental Entity.

3.16 Application of Takeover Protections. The issuance of the shares hereunder
and Intrexon’s ownership thereof is not prohibited by the business combination
statutes of the state of Florida. The Company has not adopted any stockholder
rights plan, “poison pill” or similar arrangement that would trigger any right,
obligation or event as a result of the issuance of such shares and Intrexon’s
ownership of such shares and there are no similar anti-takeover provisions under
the Company’s charter documents.

3.17 Listing and Maintenance Requirements. The Company is in compliance with the
requirements of the NYSE MKT for continued listing of the Common Stock thereon.
The issuance and sale of the shares hereunder does not contravene the rules and
regulations of the NYSE MKT.

3.18 Private Placement. Neither the Company nor its Affiliates, nor any Person
acting on its or their behalf, (i) has engaged in any form of general
solicitation or general advertising (within the meaning of Regulation D under
the Securities Act) in connection with the offer or sale of the shares
hereunder, (ii) has, directly or indirectly, made any offers or sales of any
security or solicited any offers to buy any security, under any circumstances
that would require registration of the sale and issuance by the Company of the
shares under the Securities Act or (iii) has issued any shares of Common Stock
or shares of any series of preferred stock or other securities or instruments
convertible into, exchangeable for or otherwise entitling the holder thereof to
acquire shares of Common Stock which would be integrated with the sale of the
shares to Intrexon for purposes of the Securities Act or of any applicable
stockholder approval provisions, including, without limitation, under the rules
and regulations of any exchange or automated quotation system on which any of
the securities of the Company are listed or designated, nor will the Company or
any of its subsidiaries or affiliates take any action or steps that would
require registration of any of the shares under the Securities Act or cause the
offering of the shares to be integrated with other offerings. Assuming the
accuracy of the representations and warranties of Intrexon, the offer and
issuance of the shares by the Company to Intrexon pursuant to this Agreement
will be exempt from the registration requirements of the Securities Act.

3.19 No Manipulation of Stock. The Company has not taken, and has no plans to
take, in violation of applicable law, any action outside the ordinary course of
business designed to, or that might reasonably be expected to, cause or result
in unlawful manipulation of the price of the Common Stock.

 

9



--------------------------------------------------------------------------------

EXECUTION COPY

CONFIDENTIAL

 

3.20 Brokers. Other than Griffin Securities, Inc., neither the Company nor any
of the officers, directors or employees of the Company has employed any broker
or finder in connection with the transaction contemplated by this Agreement. The
Company shall indemnify Intrexon from and against any broker’s, finder’s or
agent’s fees for which the Company is responsible.

SECTION 4. REPRESENTATIONS, WARRANTIES AND COVENANTS OF INTREXON.

4.1 Purchaser Sophistication. Intrexon represents and warrants to, and covenants
with, the Company that Intrexon (a) is knowledgeable, sophisticated and
experienced in making, and is qualified to make decisions with respect to,
investments in shares presenting an investment decision like that involved in
the acceptance of the shares pursuant hereto, including investments in
securities issued by the Company and investments in comparable companies, and
has requested, received, reviewed and considered all information it deemed
relevant in making an informed decision to purchase the shares, (b) Intrexon, in
connection with its decision to purchase the shares, relied only upon the SEC
Documents, other publicly available information, and the representations and
warranties of the Company contained herein. Intrexon is an “accredited investor”
pursuant to Rule 501 of Regulation D under the Securities Act, (c) Intrexon is
acquiring the shares for its own account for investment only and with no present
intention of distributing any of such shares or any arrangement or understanding
with any other persons regarding the distribution of such shares; (d) Intrexon
has not been organized, reorganized or recapitalized specifically for the
purpose of investing in the shares; (e) Intrexon will not, directly or
indirectly, offer, sell, pledge, transfer or otherwise dispose of (or solicit
any offers to buy, purchase or otherwise acquire to take a pledge of) any of the
shares except in compliance with the Securities Act and applicable state
securities laws, (f) Intrexon understands that the shares are being offered and
sold to it in reliance upon specific exemptions from the registration
requirements of the Securities Act and state securities laws, and that the
Company is relying upon the truth and accuracy of, and Intrexon’s compliance
with, the representations, warranties, agreements, acknowledgments and
understandings of Intrexon set forth herein in order to determine the
availability of such exemptions and the eligibility of Intrexon to acquire the
shares, (g) Intrexon understands that its investment in the shares involves a
significant degree of risk, including a risk of total loss of Intrexon’s
investment (provided that such acknowledgment in no way diminishes the
representations, warranties and covenants made by the Company hereunder) and
(h) Intrexon understands that no United States federal or state agency or any
other government or governmental agency has passed upon or made any
recommendation or endorsement of the shares.

4.2 Authorization and Power. Intrexon has the requisite power and authority to
enter into and perform this Agreement. The execution, delivery and performance
of this Agreement by Intrexon and the consummation by it of the transactions
contemplated hereby have been duly authorized by all necessary corporate action,
and no further consent or authorization of Intrexon or its board of directors or
stockholders is required. When executed and delivered by Intrexon, this
Agreement shall constitute a valid and binding obligation of Intrexon
enforceable against Intrexon in accordance with its terms, except as such
enforceability may be limited by applicable

 

10



--------------------------------------------------------------------------------

EXECUTION COPY

CONFIDENTIAL

 

bankruptcy, insolvency, reorganization, moratorium, liquidation,
conservatorship, receivership or similar laws relating to, or affecting
generally the enforcement of, creditor’s rights and remedies or by other
equitable principles of general application.

4.3 No Conflict. The execution, delivery and performance of this Agreement by
Intrexon and the consummation by Intrexon of the transactions contemplated
hereby do not and will not (i) violate any provision of Intrexon’s charter or
organizational documents, (ii) conflict with, or constitute a default (or an
event which with notice or lapse of time or both would become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, mortgage, deed of trust, indenture, note, bond,
license, lease agreement, instrument or obligation to which Intrexon is a party
or by which Intrexon’s properties or assets are bound, or (iii) result in a
violation of any federal, state, local or foreign statute, rule, regulation,
order, judgment or decree (including federal and state securities laws and
regulations) applicable to Intrexon or by which any property or asset of
Intrexon are bound or affected, except, in all cases, other than violations
(with respect to federal and state securities laws) above, for such conflicts,
defaults, terminations, amendments, acceleration, cancellations and violations
as would not, individually or in the aggregate, materially and adversely affect
Intrexon’s ability to perform its obligations under the Agreement.

4.4 Restricted Shares. Intrexon acknowledges that the shares when issued shall
be restricted securities and must be held indefinitely unless subsequently
registered under the Securities Act or the Company receives an opinion of
counsel reasonably satisfactory to the Company that such registration is not
required. Intrexon is aware of the provisions of Rule 144 promulgated under the
Securities Act which permit limited resale of stock purchased in a private
placement subject to the satisfaction of certain conditions, including, among
other things, the existence of a public market for the stock, the availability
of certain current public information about the Company, the resale occurring
not less than one year after a party has purchased and paid for the stock to be
sold, the sale being through a “broker’s transaction” or a transaction directly
with a “market maker” and the number of shares of the stock being sold during
any three-month period not exceeding specified limitations. Intrexon further
acknowledges and understands that the Company may not be satisfying the current
public information requirement of Rule 144 at the time Intrexon wishes to sell
the shares and, if so, Intrexon would be precluded from selling the shares under
Rule 144 even if the one year minimum holding period has been satisfied.

4.5 Ownership of Common Stock. As of the date hereof, excluding the Private
Placement Shares and Technology Access Fee Shares, Intrexon and its Affiliates
beneficially own 5,249,980 (Intrexon-4,392,425/NRM VII Holdings I, LLC-857,555)
shares of Common Stock of the Company.

4.6 Stock Legends. Intrexon acknowledges that certificates evidencing the
Private Placement Shares and the Technology Access Fee Shares shall bear a
restrictive legend in substantially the following form (and including related
stock transfer instructions and record notations):

4.7 THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF

 

11



--------------------------------------------------------------------------------

EXECUTION COPY

CONFIDENTIAL

 

ANY STATE IN RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE
OFFERED OR SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION
NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN
ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS OR BLUE SKY LAWS AS EVIDENCED
BY A LEGAL OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY.

4.8 Brokers. Neither Intrexon nor any of the officers, directors or employees of
Intrexon has employed any broker or finder in connection with the transaction
contemplated by this Agreement. Intrexon shall indemnify the Company from and
against any broker’s, finder’s or agent’s fees for which Intrexon is
responsible.

SECTION 5. [RESERVED].

SECTION 6. SURVIVAL OF REPRESENTATIONS, WARRANTIES AND AGREEMENTS.

Notwithstanding any investigation made by any party to this Agreement, all
representations and warranties made by the Company and Intrexon herein shall
survive the execution of this Agreement and the issuance to Intrexon of the
Private Placement Shares and the Technology Access Fee Shares and shall
terminate eighteen (18) months after the Closing, provided, however, that the
representations and warranties in Sections 3.1, 3.2 and 3.3 shall survive for so
long as Intrexon continues to hold any of the Private Placement Shares or the
Technology Access Fee Shares sold hereunder. No claim may be asserted against
either party for breach of any representation or warranty contained herein,
unless written notice of such claim is received by such party describing in
reasonable detail and to the extent available the facts and circumstances with
respect to the subject matter of such claim on or prior to the date on which the
representation or warranty on which such claim is based ceases to survive as set
forth above. In no event shall any party be liable to the other party for any
punitive, incidental, consequential, special or indirect damages, including loss
of future revenue or income, loss of business reputation or opportunity relating
to the breach or alleged breach of any representation or warranty in this
Agreement.

SECTION 7. COVENANTS.

7.1 [Reserved].

7.2 Standstill Provision.

(a) Intrexon hereby agrees that, for a period of three years from the date
hereof, unless specifically invited in writing by the Company to do so, neither
Intrexon nor any of its Affiliates will, or will cause or knowingly permit any
of its or their directors, officers, employees, investment bankers, attorneys,
accountants or other advisors or representatives to, in any manner, directly or
indirectly:

(i) effect or seek, initiate, offer or propose (whether publicly or otherwise)
to effect, or cause or participate in or in any way advise or, assist any other
person to effect or seek, initiate, offer or propose (whether publicly or
otherwise) to effect or cause or participate in, any acquisition of any
securities (or beneficial ownership thereof) or assets of the Company; any
tender or exchange offer, merger, consolidation or other business combination
involving the Company; any recapitalization, restructuring, liquidation,
dissolution or other extraordinary transaction with respect to the Company; or
any “solicitation” of “proxies” (as such terms are used in the proxy rules of
the Commission) or consents to vote any voting securities of the Company;

 

12



--------------------------------------------------------------------------------

EXECUTION COPY

CONFIDENTIAL

 

(ii) form, join or in any way participate in a “group” (as defined under the
Exchange Act, hereafter a “Group”) with respect to any securities of the
Company;

(iii) otherwise act, alone or in concert with others, to seek to control or
influence the management, board of directors, or policies of the Company (except
as contemplated by Section 7.4 of this Agreement);

(iv) take any action which could reasonably be expected to force the Company to
make a public announcement regarding any of the types of matters set forth in
this Section 7.2; or

(v) enter into any agreements, discussions or arrangements with any third party
with respect to any of the foregoing.

(b) Notwithstanding the foregoing, the Company hereby agrees that the provisions
of this Section 7.2 shall not apply to the following:

(i) the purchase by Intrexon and/or its Affiliates after the date hereof (and
not pursuant to this Agreement) of up to an aggregate number of shares of Common
Stock that does not exceed 10% of the number of shares of Common Stock then
issued and outstanding;

(ii) the exercise by Intrexon and/or its Affiliates, if applicable, of any
voting rights available to Company stockholders generally pursuant to any
transaction described Section 7.2(a)(i) above, provided that Intrexon has not
then either directly, indirectly, or as a member of a Group made, effected,
initiated or caused such transaction to occur or otherwise violated this
Section 7.2;

(iii) the exercise by Intrexon and/or its Affiliates, if applicable, of any
voting rights generally available to it or them as non-Affiliate security
holders of a third party that is a participant in an action or transaction
described in Section 7.2(a)(i) above, provided that Intrexon has not then either
directly, indirectly, or as a member of a Group made, effected, initiated or
caused such action or transaction to occur or otherwise violated this
Section 7.2;

(iv) any activity by Intrexon after the Company has made any public announcement
of its intent to solicit or engage in any transaction which would result in a
Company Sale; and

 

13



--------------------------------------------------------------------------------

EXECUTION COPY

CONFIDENTIAL

 

(v) making any communication to Company executive management on a confidential
basis solely that Intrexon would be interested in engaging in discussions with
the Company that could result in a negotiated transaction described in
Section 7.2(a)(i) so long as Intrexon does not propose any such transaction or
discuss or refer to potential terms thereof without the Company’s prior consent.

(c) Intrexon’s rights and the Company’s obligations under this Section 7.2 shall
terminate upon the termination of the Channel Agreement.

7.3 Intrexon Proposals. Notwithstanding any of the foregoing provisions of
Section 7.2, the Company further agrees that nothing herein shall limit the
ability of Intrexon to confidentially propose to the executive management of the
Company and its board of directors, and/or advocate for, any transaction between
the Company and any third party unaffiliated with Intrexon or its Affiliates.

7.4 Further Assurances. Each of the Company and Intrexon shall do and perform,
or cause to be done and performed, all such further acts and things, and shall
execute and deliver all such other agreements, certificates, instruments and
documents, as each other party may reasonably request in order to carry out the
intent and accomplish the purposes of this Agreement, the Channel Agreement and
the consummation of the transactions contemplated thereby.

SECTION 8. [RESERVED]

SECTION 9. [RESERVED].

SECTION 10. NOTICES.

All notices or other communications which are required or permitted hereunder
shall be in writing and addressed as follows:

 

If to the Company:    Oragenics, Inc.    4902 Eisenhower Boulevard, Suite 125,
   Tampa, FL 33634    Attention: Chief Executive Officer    Fax No.: (813)
286-7904 If to Intrexon:       Intrexon Corporation          20374 Seneca
Meadows Parkway          Germantown, MD 20876    Attention: Legal Department   
Fax No.: (301) 556-9902

or to such other address as the party to whom notice is to be given may have
furnished to the other party in writing in accordance herewith. Any such
communication shall be deemed to have been given when delivered if personally
delivered or sent by facsimile (provided that the party providing such notice
promptly confirms receipt of such transmission with the other party by

 

14



--------------------------------------------------------------------------------

EXECUTION COPY

CONFIDENTIAL

 

telephone), on the business day after dispatch if sent by a
nationally-recognized overnight courier and on the third business day following
the date of mailing if sent by certified mail, postage prepaid, return receipt
requested.

SECTION 11. MISCELLANEOUS.

11.1 Fees and Expenses. Each party shall pay the fees and expenses of its
advisors, counsel, accountants and other experts, if any, and all other
expenses, incurred by such party incident to the negotiation, preparation,
execution, delivery and performance of this Agreement.

11.2 Waivers and Amendments. Neither this Agreement nor any provision hereof may
be changed, waived, discharged, terminated, modified or amended except upon the
written consent of the parties hereto.

11.3 Headings. The headings of the various sections of this Agreement have been
inserted for convenience of reference only and shall not be deemed to be part of
this Agreement.

11.4 Severability. If any provision hereof should be held invalid, illegal or
unenforceable in any respect, then, to the fullest extent permitted by law,
(a) all other provisions hereof shall remain in full force and effect and shall
be liberally construed in order to carry out the intentions of the Parties as
nearly as may be possible and (b) the parties shall use their best efforts to
replace the invalid, illegal or unenforceable provision(s) with valid, legal and
enforceable provision(s) which, insofar as practical, implement the purposes of
such provision(s) in this Agreement.

11.5 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Florida as applied to contracts entered
into and performed entirely in the State of Florida by Florida residents,
without regard to conflicts of law principles.

11.6 Counterparts. This Agreement may be executed in two or more counterparts
(including by facsimile, PDF, or other means of electronic communication), each
of which shall constitute an original, but all of which, when taken together,
shall constitute but one instrument, and shall become effective when one or more
counterparts have been signed by each party hereto and delivered to the other
parties.

11.7 Successors and Assigns. Except as otherwise expressly provided herein, the
provisions hereof shall inure to the benefit of, and be binding upon, the
successors, assigns, heirs, executors and administrators of the parties hereto,
provided that Intrexon shall not assign its rights or obligations hereunder
unless Intrexon assigns such rights in whole and not in part to an assignee of
such rights and obligations which shall agree in writing with the Company to be
bound by this Agreement and that Intrexon’s rights under Section 7.2 shall not
be assignable.

11.8 No Third Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective permitted successors and assigns and is
not for the benefit of, nor may any provision hereof be enforced by, any other
person.

 

15



--------------------------------------------------------------------------------

EXECUTION COPY

CONFIDENTIAL

 

11.9 Expenses. Each party shall pay all costs and expenses that it incurs with
respect to the negotiation, execution, delivery and performance of this
Agreement.

11.10 Entire Agreement. This Agreement (including the Schedule of Exceptions),
the Channel Agreement and other documents executed and delivered pursuant hereto
and thereto, including the exhibits, constitute the full and entire
understanding and agreement between the parties with regard to the subjects
hereof and thereof. Notwithstanding the foregoing, nothing in this Agreement
shall alter the rights of the Parties under that certain Stock Issuance
Agreement, dated June 5, 2012, between the Parties.

11.11 Publicity. Except as otherwise provided herein, no party shall issue any
press releases or otherwise make any public statement with respect to the
transactions contemplated by this Agreement without the prior written consent of
the other party, except as may be required by applicable law or regulations, in
which case such party shall provide the other parties with reasonable notice of
such publicity and/or opportunity to review such disclosure. The Company shall
issue a press release announcing the transaction contemplated by this Agreement
and the Channel Agreement prior to the opening of the financial markets in New
York City on the business day immediately following the date hereof. Such press
release shall be substantially in the form mutually agreed to by the parties.

11.12 Waiver of Rule of Construction. Each Party has had the opportunity to
consult with counsel in connection with the review, drafting and negotiation of
this Agreement. Accordingly, the rule of construction that any ambiguity in this
Agreement shall be construed against the drafting Party shall not apply.

[Remainder of page intentionally left blank.]

 

16



--------------------------------------------------------------------------------

EXECUTION COPY

CONFIDENTIAL

 

IN WITNESS WHEREOF, the parties hereto have caused this Stock Purchase and
Issuance Agreement to be executed by their duly authorized representatives as of
the day and year first above written.

 

ORAGENICS, INC. By:  

/s/ John N. Bonfiglio

Name:  

John N. Bonfiglio

Title:  

President and CEO

INTREXON CORPORATION By:  

/s/ Krish S. Krishnan

Name:  

Krish S. Krishnan

Title:  

Chief Operating Officer

[Signature page of Stock Purchase and Issuance Agreement]

 

17